          Case 4:18-cv-01465-JSW Document 16 Filed 01/07/19 Page 1 of 7



 1   LOCKRIDGE GRINDAL NAUEN P.L.L.P.
     REBECCA A. PETERSON (241858)
 2   ROBERT K. SHELQUIST
     100 Washington Avenue South, Suite 2200
 3   Minneapolis, MN 55401
     Telephone: (612) 339-6900
 4   Facsimile: (612) 339-0981
 5   Attorneys for Plaintiffs and Putative Class
 6
     Ronald Y. Rothstein (pro hac vice)
 7   rrothste@winston.com
     WINSTON & STRAWN LLP
 8   35 West Wacker Drive
     Chicago, IL 60601
 9   Telephone: (312) 558-5600
     Facsimile: (312) 558-5700
10
     Sean D. Meenan (SBN: 260466)
11   smeenan@winston.com
     Ashley E. Roybal (SBN: 314957)
12   Aroybalreid@winston.com
     WINSTON & STRAWN LLP
13   101 California Street, 34th Floor
     San Francisco, CA 94111-5840
14   Telephone: (415) 591-1000
     Facsimile: (415) 591-1400
15
     Attorneys for Defendant
16   DEFENDANT PET BRANDS, INC.
17
                              UNITED STATES DISTRICT COURT
18
                           NORTHERN DISTRICT OF CALIFORNIA
19

20
     IN RE DEFENDANT PET BRANDS                     Lead Case No. 4:18-cv-00861-JSW
21   LITIGATION
                                                    (Consolidated with Nos. 4:18-cv-01465;
22                                                  4:18-cv-01466; 4:18-cv-01099; 4:18-cv-
     This Document Relates To:                      01663; and 4:18-cv-02662)
23   ALL ACTIONS
                                                    STIPULATION AND [PROPOSED]
24                                                  ORDER TO RESCHEDULE HEARING
                                                    ON MOTION TO DISMISS
25                                                  PLANTIFFS’ AMENDED COMPLAINT
26                                                  .
                                                    Judge: Hon. Jeffrey S. White
27                                                  Location: Courtroom 5, 2nd Floor
28

        STIPULATION AND [PROPOSED] ORDER TO RESCHEDULE HEARING ON MOTION TO DISMISS PLAINTIFFS’ AMENDED
                                     COMPLAINT - CASE NO. 4:18-CV-00861-JSW
           Case 4:18-cv-01465-JSW Document 16 Filed 01/07/19 Page 2 of 7



 1          Plaintiffs Maclain Mullins, Thomas Roupe, Neil Sebastiano, Nancy Sturm, Kathy
 2   Williamson, Mark Johnson, Norman Todd, Betty Christian, Aubrey Thomas, Joyce
 3   Brown, Roberta Mayo, Jack Collins, Vivian Jilek, and Rosemarie Schirripa
 4   (collectively, “Plaintiffs”) and Defendant Big Heart Pet Brands, Inc. (“Defendant”)
 5   (together, the “Parties”), by and through their respective counsel of record, hereby
 6   stipulate as follows:
 7          WHEREAS, Plaintiff filed this action (“the Complaint”) on February 9, 2018;
 8          WHEREAS, Plaintiff filed an Amended Consolidated Complaint (“Amended
 9   Complaint”) on June 14, 2018;
10          WHEREAS, on August 28, 2018 Defendant filed and served its Motion to
11   Dismiss the Complaint in its entirety;
12          WHEREAS, on October 12, 2018 Plaintiffs filed and served their opposition
13   papers;
14          WHEREAS, on November 2, 2018, Defendant filed and served its reply papers;
15          WHEREAS, the hearing on the Motion to dismiss was originally scheduled for
16   November 16, 2018, but was rescheduled for January 18, 2018;
17          WHEREAS, due to a scheduling conflicts, Defendant is unavailable on January
18   18;
19          WHEREAS, the foregoing facts constitute good cause to reschedule the hearing
20   on Defendant’s Motion to Dismiss;
21          WHEREAS, the parties recognize that the court typically hears motions on
22   Fridays, but were unable to find a mutually agreeable Friday before March of 2019;
23          THEREFORE, the parties respectfully request that the court consider holding the
24   hearing on a day other than on Friday. After meeting and conferring the parties are
25   available on February 6, 7, 12, 13, or 14, 2019, for a hearing on the Motion.
26

27   IT IS SO STIPULATED AND AGREED.
28
                                                       1
        STIPULATION AND [PROPOSED] ORDER TO RESCHEDULE HEARING ON MOTION TO DISMISS PLAINTIFFS’ AMENDED
                                     COMPLAINT - CASE NO. 4:18-CV-00861-JSW
        Case 4:18-cv-01465-JSW Document 16 Filed 01/07/19 Page 3 of 7



 1   Dated: January 7, 2019                      WINSTON & STRAWN LLP
 2

 3                                               By:    /s/ Ronald Y. Rothstein
                                                        Ronald Y. Rothstein (admitted pro hac
 4                                                      vice)
 5                                                      WINSTON & STRAWN LLP
                                                        35 West Wacker Drive
 6                                                      Chicago, IL 60601
 7                                                      Telephone: (312) 558-5600
                                                        Facsimile:(312) 558-5700
 8                                                      Email: rrothste@winston.com
 9
                                                        Sean D. Meenan
10                                                      Ashley E. Roybal
11                                                      Winston & Strawn LLP
                                                        101 California, Street, 34th Floor
12                                                      San Francisco, CA 94111-5840
13                                                      Telephone: (415) 591-1000
                                                        Facsimile: (415) 591-1400
14                                                      Email: smeenan@winston.com
15                                                      Email: aroybalreid@winston.com
16                                                      Attorneys for Defendant
17                                                      BIG HEART PET BRANDS INC.
18

19
     Dated: January 7, 2019                      LOCKRIDGE GRINDAL NAUEN P.L.L.P.
20

21                                                      /s/ Rebecca A. Peterson
                                                 By:
22                                                      Rebecca A. Peterson
                                                        Robert K. Shelquist
23
                                                        Lockridge Grindal Nauen P.L.L. P.
24                                                      100 Washington Avenue South, Suite
                                                        2200
25
                                                        Minneapolis, MN 55401
26                                                      Telephone: (612) 339-6900
                                                        Facsimile: (612) 339-0981
27
                                                        Email: rapeterson@locklaw.com
28                                                      Email: rkshelquist@locklaw.com
                                                     2
      STIPULATION AND [PROPOSED] ORDER TO RESCHEDULE HEARING ON MOTION TO DISMISS PLAINTIFFS’ AMENDED
                                   COMPLAINT - CASE NO. 4:18-CV-00861-JSW
       Case 4:18-cv-01465-JSW Document 16 Filed 01/07/19 Page 4 of 7



 1

 2                                                     Kevin A. Seely
                                                       Steven M. McKany
 3                                                     Robbins Arroyo LLP
 4                                                     600 B Street, Suite 1900
                                                       San Diego, CA 92101
 5                                                     Telephone: (619) 525-3990
 6                                                     Facsimile :(619) 525-3991
                                                       Email: kseely@robbinsarroyo.com
 7                                                     Email: smckany@robbinsarroyo.com
 8
                                                       Daniel E. Gustafson
 9                                                     Karla M. Gluek
10                                                     Joseph C. Bourne
                                                       Raina C. Borrelli
11                                                     Gustafson Gluek, PLLC
12                                                     Canadian Pacific Plaza
                                                       120 South 6th Street, Suite 2600
13                                                     Minneapolis, MN 55402
14                                                     Telephone: (612) 333-8844
                                                       Facsimile: (612) 339-6622
15                                                     Email:
16                                                     dgustafson@gustafsongluek.com
                                                       Email: kgluek@gustafsongluek.com
17                                                     Email: jbourne@gustafsongluek.com
18                                                     Email: rborrelli@gustafsongluek.com
19                                                     Charles Laduca
20                                                     Katherine Van Dyck
                                                       Cuneo Gilbert & Laduca, LLP
21
                                                       4725 Wisconsin Ave, NW Suite 200
22                                                     Washington, DC 20016
                                                       Telephone: (202) 789-3960
23
                                                       Facsimile: (202) 789-1813
24                                                     Email: kvandyck@cuneolaw.com
                                                       Email: charles@cuneolaw.com
25

26                                                     Joseph DePalma
                                                       Susana Cruz Hodge
27
                                                       Lite DePalma Greenberg, LLC
28                                                     570 Broad Street, Suite 1201
                                                    3
     STIPULATION AND [PROPOSED] ORDER TO RESCHEDULE HEARING ON MOTION TO DISMISS PLAINTIFFS’ AMENDED
                                  COMPLAINT - CASE NO. 4:18-CV-00861-JSW
       Case 4:18-cv-01465-JSW Document 16 Filed 01/07/19 Page 5 of 7



 1                                                     Newark, NJ 07102
 2                                                     Telephone: (973) 623-3000
                                                       Email: jdepalma@litedepalma.com
 3                                                     Email: scruzhodge@litedepalma.com
 4
                                                       Attorneys for Plaintiffs
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    4
     STIPULATION AND [PROPOSED] ORDER TO RESCHEDULE HEARING ON MOTION TO DISMISS PLAINTIFFS’ AMENDED
                                  COMPLAINT - CASE NO. 4:18-CV-00861-JSW
          Case 4:18-cv-01465-JSW Document 16 Filed 01/07/19 Page 6 of 7



 1                  ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)

 2          Pursuant to Civil Local Rule 5-1(i)(3), the filer of this document attests that concurrence in

 3   the filing of this document has been obtained from the signatories above.

 4
                                                  By: /s/ Ashley E. Roybal
 5                                                    Ashley E. Roybal
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       5
        STIPULATION AND [PROPOSED] ORDER TO RESCHEDULE HEARING ON MOTION TO DISMISS PLAINTIFFS’ AMENDED
                                     COMPLAINT - CASE NO. 4:18-CV-00861-JSW
          Case 4:18-cv-01465-JSW Document 16 Filed 01/07/19 Page 7 of 7



 1                                                   ORDER

 2            Pursuant to the Stipulation and good cause appearing, it is ordered that the motion to dismiss

 3   hearing will be rescheduled for ___________________ at ___________.

 4

 5   Dated:
                                                             Hon. Jeffrey S. White
 6                                                           United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         1
        STIPULATION AND [PROPOSED] ORDER TO RESCHEDULE HEARING ON MOTION TO DISMISS PLAINTIFFS’ AMENDED
                                     COMPLAINT - CASE NO. 4:18-CV-00861-JSW
